                 2:18-cr-20001-CSB-EIL # 49          Page 1 of 3
                                                                                                                                     E-FILED
                                                                             Friday, 20 December, 2019 01:57:59 PM
CD/JL PROB 12C                                                                          Clerk, U.S. District Court, ILCD
(Rev 1/1 3)
                                    United States District Court                                           DEC            9 ,', ~,,,
                                                                                                                          •J   ••   t'.t,1:)
                                                for                                              cc2~- 1 ,.., ,_ 7•1_1,-
                                                                                                 (J ·• I   •   ''•' I .
                                                                                                                      tr- ....-..-. ~:"'l
                                 CENTRAL DISTRICT OF ILLINOIS                            C c:t\:n
                                                                                           C:-    - .,:; ,.,.........
                                                                                                     •: ;.'" I h.•c -7    ...--~-.l_a•n 7'
                                                                                                   ,;..Lt [:~-r;       I ·..,.~,1,1"', ,,.
                                                                                                    URa ~ I ,fern- '1!' J
                                                                                                           ANA , /I_L./No1t •~ ifl!O/S
                      Petition for Warrant or Summons for Offender Under Supervision

 NAME/ADDRESS OF OFFENDER                    Jamonhe Dannvae Watkins


                                             Champaign, Illinois 61822
 CASE NUMBER                                 18-20001-001
 SENTENCING JUDICIAL OFFICER                 Colin S. Bruce
                                             U.S. District Judge
 ORIGINAL SENTENCE DA TE                    July9,2018
 ORIGINAL OFFENSE                           Felon in Possession of Firearm
 ORJGINAL SENTENCE                          32 months imprisonment and 3 years supervised release with the
                                            following conditions: 1) Not knowingly leave the judicial district
                                            without permission of the court or probation officer; 2) Report to the
                                            probation officer in as directed; 3) Follow the instructions of the
                                            probation officer; 4) Shall notify the probation officer at least ten
                                            days prior, or as soon as knowledge is gained, to any change of
                                            residence or employment; 5) Not knowingly meet, communicate, or
                                            otherwise interact with any person whom he knows to be a convicted
                                            felon; 6) Permit a probation officer to visit the defendant at home or
                                            elsewhere and permit confiscation of any contraband observed in
                                            plain view 7) Notify the probation officer within 72 hours of being
                                            arrested or questioned by law enforcement; 8) Not knowingly
                                            possess a firearm, ammunition or destructive device; 9) Not
                                            purchase, possess, use, distribute, or administer any controlled
                                            substance or psychoactive substances that impair physical or mental
                                            functioning, except as prescribed by a physician and participate in
                                            testing; and 10) Shall attempt to obtain a GED within the first 12
                                            months of supervision.
 TYPE OF SUPERVISION                        Term of Supervised Release
 DATE SUPERVISION COMMENCED                 September 13, 2019
 ASSISTANT U.S. ATTORNEY                    Ryan Finlen
 DEFENSE ATTORNEY                           Monroe D. McWard



                                        PETITIONING THE COURT

~      To issue a warrant
D      To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:
        2:18-cr-20001-CSB-EIL # 49        Page 2 of 3


                                                                      Re: Watkins, Jamonhe Dannyae
                                                                                            Page 2


VIOLATION
NUMBER        NATURE OF NONCOMPLIANCE

I.            LAW VIOLATION: POSSESSION OF A CONTROLLED SUBSTANCE

              MANDATORY CONDITION: The defendant shall not commit another federal,
              state, or local crime.

              A. On November 12, 2019, offender Watkins possessed and used cocaine as determined
                 by Alere Toxicology Services, Gretna, Louisiana, after urine provided by the offender
                 tested positive for cocaine. On November 19, 2019, the offender denied using cocaine.

              B. On November 27, 2019, offender Watkins possessed and used cocaine as determined
                 by Pharmchem Laboratories, Forth Worth, Texas, after a sweatpatch provided by the
                 offender tested positive for cocaine. On December 5, 2019, the offender denied using
                 cocaine.

              C. On December 3, 2019, offender Watkins possessed and used cocaine as determined by
                 Pharmchem Laboratories, Forth Worth, Texas, after a sweatpatch provided by the
                 offender tested positive for cocaine.
2:18-cr-20001-CSB-EIL # 49      Page 3 of 3




                s/Alicia L Waite




               s/Eric I. Long
